EXHIBIT 10.10

HealthStream, Inc. (the Company)

Summary of Director and Executive Officer Compensation

I. Director Compensation. Directors who are employees of the Company do not
receive additional compensation for serving as directors of the Company. For
fiscal year 2019, each director will receive an annual retainer of $5,000,
except for the Audit Committee Chair and Nominating and Corporate Governance
Chair, who will receive an additional annual retainer of $7,500, and the
Compensation Committee Chair, who will receive an additional annual retainer of
$2,000. Non-employee directors will also receive a $20,000 flat-fee, except for
members of the Audit Committee who will receive $22,500, for board and committee
meeting attendance and participation in lieu of per meeting fees.

In addition to the cash compensation set forth above, each non-employee director
is eligible to receive a nondiscretionary annual grant of restricted share
units. The restricted share units are granted annually and vest ratably over a
three year period.

II. Executive Officer Compensation. The following table sets forth the current
base salaries and fiscal 2018 performance bonuses provided to our executive
officers, including the individuals who the Company expects to be its Named
Executive Officers for 2019.

 

 

 

 

 

 

 

 

Executive Officer

  

Current Base Salary

  

Fiscal 2018 Bonus Amount

  

 

Robert A. Frist, Jr.

  

$335,000

  

$134,000

  

 

J. Edward Pearson

  

$330,000

  

$132,000

  

 

Michael Sousa

  

$330,000

  

$77,000

  

 

Gerard M. Hayden, Jr.1

  

$288,000

  

$86,000

  

 

Jeffrey D. Cunningham

  

$284,000

  

$85,000

  

 

Michael M. Collier

  

$265,000

  

$80,000

  

 

Trisha L. Coady

 

$250,000

 

$40,000

 

 

M. Scott McQuigg

 

$250,000

 

$ -

 

 

Base salary adjustments for 2019, bonus targets for 2019 cash bonuses, and 2019
equity grants for executive officers have not yet been determined by the
Compensation Committee.

III. Additional Information. The foregoing information is summary in nature.
Additional information regarding Director and Named Executive Officer
compensation will be contained in the Company’s 2019 Proxy Statement.

 

 

1 

As previously disclosed on the Current Report on Form 8-K filed by us on October
22, 2018, Mr. Hayden intends to resign as an officer of the Company following
the filing of our 2018 Annual Report on Form 10-K.